*366ON REMAND BY SUPREME COURT OF ALABAMA
TYSON, Judge.
On May 26, 1987, this court affirmed, without opinion, 511 So.2d 274, the appellant’s guilty plea. All the judges concurred. The rehearing was denied without opinion on June 8, 1987. On July 14, 1987 a petition for certiorari was filed in the Supreme Court of Alabama.
On August 26, 1988, [556 So.2d 363], the Alabama Supreme Court reversed and remanded this cause with directions to this court that said cause be remanded to the trial court with directions that a further hearing be conducted on the appellant’s mental competency.
In accordance with the foregoing opinion of the Supreme Court of Alabama, this cause is reversed and remanded to the trial court with instructions that counsel be appointed to represent the appellant and that a further hearing be held as aforesaid. Due return shall be filed in this court which shall include the trial judge’s findings and judgment on the issues presented.
REVERSED AND REMANDED WITH DIRECTIONS.
All the Judges concur.